RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0329-ME

GREGORY S. L’HEUREUX                                                 APPELLANT


                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                     FAMILY COURT DIVISION
                HONORABLE GINA KAY CALVERT, JUDGE
                        ACTION NO. 16-CI-500478


TRICIA A. HETTINGER L’HEUREUX                                          APPELLEE


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

TAYLOR, JUDGE: Gregory L’Heureux (Gregory) appeals from Orders entered

November 19, 2020, and February 23, 2021, by the Jefferson Circuit Court, Family

Court Division (family court), which denied his motion for a reduction in child

support and subsequently ordered an increase in his current monthly child support

obligation. We affirm.
                                      BACKGROUND

              Gregory and Tricia Hettinger L’Heureux (Tricia) married in 1992 and

were divorced by decree entered on June 9, 2016. At the time of the divorce, the

parties had two minor children.1 Prior to entry of the decree, the parties entered

into a property settlement agreement (PSA). Therein, the parties agreed that

Gregory would pay $808 per month in child support in accordance with

Kentucky’s child support guidelines, but the amount was “subject to modification

and/or review if a substantial change in circumstances should occur.” PSA at 4.

The PSA addressed Gregory’s visitation with the youngest child according to both

Tricia’s work schedule and the amount of overtime worked by Gregory. At the

time of the divorce, Gregory worked at Zoeller Pump Co. (Zoeller) and Tricia

worked at Baptist Health as a registered nurse.

              In May 2017, Gregory filed a motion to terminate his child support

obligation for the parties’ son, who had recently turned eighteen years old and was

preparing to graduate from high school. The parties attended mediation and an

agreed order was entered that lowered Gregory’s child support obligation to $650

per month for the remaining child. At that time, Gregory was still employed with

Zoeller and Tricia continued to work at Baptist Health.



1
  The parties had three children during the marriage. The oldest child was emancipated at the
time of the divorce.

                                              -2-
              In October of 2018, Tricia filed a motion for contempt related to

Gregory’s failure to timely pay the youngest child’s private school tuition. In

approximately January 2019, Gregory left employment at Zoeller and began

employment at Delaco Kasle Processing (Delaco). The move resulted in his hourly

compensation being reduced by approximately $4.50 per hour. Although the issue

of child support was not directly addressed, the family court held by order entered

January 22, 2019, that Gregory earned $72,000 in 2018, and that his inability to

pay the tuition was not credible.2 The order was not appealed.

              Thereafter, the parties continued to file various contentious motions

regarding parenting time, contempt, and again regarding tuition and school

expenses. The family court ordered the parties to mediation numerous times and

most of the issues were resolved. However, on May 29, 2020, Gregory filed a

motion to modify child support, specifically seeking a reduction in the amount he

was required to pay on behalf of the parties’ youngest child. Attached to the

motion were Gregory’s three most recent paycheck stubs which showed that he

had again changed employment to TT Repair. There, Gregory was working forty

hours per week and made $25 per hour. There was no overtime indicated on the

paycheck stubs. He also attached his 2019 W-2s, which showed he earned



2
  The family court also found, at the time, that Gregory S. L’Heureux had recently sold his home
for a profit and had purchased a condominium for $205,000.

                                              -3-
$82,458.50 from Delaco and $6,451.66 from Zoeller in 2019. The record before

this Court indicates that Gregory left TT Repair shortly after filing his motion to

reduce child support in 2020 and began working at Mission Tools. The matter was

briefly heard by the family court on June 29, 2020. No testimony was taken and

the parties agreed to submit their relevant financial information and, at that point,

the family court took the matter under submission.

              The family court used Tricia’s 2019 income tax returns, recent

paycheck stubs, and W-2s to determine her income, but also included an IRA

distribution she had taken in 2019. Tricia’s income in 2019 was determined to be

$56,103. The family court found Gregory’s 2019 income was $88,911 based on

his 2019 income tax returns and W-2s. The family court did not utilize Gregory’s

most recent pay check stubs because the court found that his 2019 income tax

returns more accurately reflected his earning capacity. Incident thereto, the family

court also found that Gregory was voluntarily underemployed, having voluntarily

quit at least two jobs since January 2019. Rather than reduce Gregory’s child

support, the family court found that, according to its new calculations, Gregory

should be paying $785 per month in child support and that was a substantial

change from the $650 per month he was currently paying.3 Gregory was then


3
 Presumably, this ruling was premised upon Kentucky Revised Statutes (KRS) 403.213(2).
Subsequently, the amount was determined based on the guidelines set out in KRS 403.212.



                                            -4-
ordered to pay $785 per month, effective May 29, 2020 (i.e., the date he filed his

motion), plus an additional $65 per month to cover the arrearage owed from the

effective date of the change in support obligation.

                Gregory subsequently filed a motion to alter, amend, or vacate the

order. By order entered February 23, 2021, the family court modified its earlier

decision by granting Gregory’s motion for the parties’ extraordinary medical

expenses to be split 50/50 as set out in the PSA but denied all other issues raised in

the motion. This appeal followed.

                                 STANDARD OF REVIEW

                The issues raised on appeal by Gregory look to a post-decree

modification of a child support order. Motions seeking such modification filed

post-decree customarily necessitate an evidentiary hearing. Anderson v. Johnson,

350 S.W.3d 453, 456-57 (Ky. 2011).4 By agreed order entered July 22, 2020, the

parties were to contact the court to schedule a hearing thereon. Each party had

previously attached their various income documentation in earlier filings with the



4
    In Anderson v. Johnson, 350 S.W.3d 453, 456-57 (Ky. 2011), the Court noted:

                Consequently, though named a “motion,” a motion for
                modification is actually a vehicle for the reopening and rehearing
                on some part of a final order, which asks for adjudication on the
                merits presented at a required hearing. As such, family courts
                must make findings of fact and conclusions of law, and must enter
                the appropriate order of judgment when hearing modification
                motions.

                                               -5-
court. Gregory failed to request an evidentiary hearing and by notice of

submission (AOC Form 280) filed on October 29, 2020, Gregory sought final

adjudication of his child support motion, effectively waiving any right to an

evidentiary hearing.5

               Accordingly, had the court conducted a hearing, our review would

have been guided by Kentucky Rules of Civil Procedure 52.01 in reviewing

whether the court’s findings of fact were clearly erroneous. If the court’s findings

were supported by substantial evidence and the correct law was applied, we would

only reverse upon a showing of abuse of discretion. See Coffman v. Rankin, 260

S.W.3d 767, 770 (Ky. 2008).

               In this case, there is no issue regarding the application of law. Child

support may be modified in Kentucky upon a showing of a material change in

circumstances that is substantial and continuing. KRS 403.213(1). Thus, with the

exception of the underemployment issue, we will review the court’s rulings below

for an abuse of discretion. Holland v. Holland, 290 S.W.3d 671, 674 (Ky. App.

2009). “The test for abuse of discretion is whether the trial judge’s decision was

arbitrary, unreasonable, unfair, or unsupported by sound legal principles.” Sexton




5
 Gregory’s original counsel was called up for active military duty after filing the motion and
substitute counsel entered his appearance on October 26, 2020. Said counsel then filed the
submission notice on October 29, 2020.

                                               -6-
v. Sexton, 125 S.W.3d 258, 272 (Ky. 2004). As concerns the voluntary

underemployment issue raised by Gregory, we are guided by the following:

             “[W]hether a child support obligor is voluntarily
             underemployed [or unemployed] is a factual question for
             the [family] court to resolve.” Gossett v. Gossett, 32
             S.W.3d 109, 111 (Ky. App. 2000). Accordingly, we
             must defer to the family court’s factual findings unless
             they are clearly erroneous – that is, not supported by
             substantial evidence. [Kentucky Rules of Civil
             Procedure] CR 52.01.

Shafizadeh v. Shafizadeh, 444 S.W.3d 437, 448 (Ky. App. 2012).

                                    ANALYSIS

             On appeal, Gregory argues the family court erred by (1) finding he

was voluntarily underemployed; (2) not imputing income to Tricia; (3) making the

modification of child support retroactive to the date he filed his motion; and (4) not

changing the proportional share of work-related childcare expenses.

             Turning to Gregory’s first argument, we note that Kentucky Revised

Statute (KRS) 403.212(2)(e) provides, in relevant part,

             1. If there is a finding that a parent is voluntarily
             unemployed or underemployed, child support shall be
             calculated based on a determination of potential income,
             except that a finding of voluntary unemployment or
             underemployment and a determination of potential
             income shall not be made for a parent who is
             incarcerated, physically or mentally incapacitated, or is
             caring for a very young child, age three (3) or younger,
             for whom the parents owe a joint legal responsibility;




                                         -7-
               2. A court may find a parent is voluntarily unemployed
               or underemployed without finding that the parent
               intended to avoid or reduce the child support obligation[.]

              Gregory, in his briefs to this Court, lists many reasons why he went

from working at Zoeller making over $30 per hour with extensive overtime, to

various jobs making at least $4.50 less per hour with no overtime. He cites

wanting to spend more time with the parties’ minor child, but we note that the

record shows that his first motion for equal parenting time was filed in July 2018.6

Gregory was still working at Zoeller at that time and did not switch to Delaco until

January 2019, demonstrating that he sought equal parenting time while he still

worked overtime. He also argues that he left Delaco due to extreme overtime and

that the family court failed to consider his health or the rigors of the job. However,

no testimony or evidence was offered regarding any of the reasons Gregory now

argues to this Court. As previously noted, the parties agreed to submit their

respective financial information to the family court for the court to consider in

making its decision. Gregory did not request a more extensive hearing.

In Keplinger v. Keplinger, 839 S.W.2d 566 (Ky. App. 1992), this Court stated:

               KRS 403.212(2)(a) must be read as creating a
               presumption that future income will be on a par with the
               worker’s most recent experience. The party who wants
               the trial court to use a different income level in applying
               the child support guidelines bears the burden of

6
 As of the date of filing of this appeal, no order had been entered granting Gregory equal
parenting time with the parties’ minor child.

                                               -8-
                 presenting evidence which would support the requested
                 finding.

Id. at 569 (footnote omitted). Gregory failed to present evidence to persuade the

family court to consider anything other than his 2019 tax returns as evidence of his

income. His motion to modify child support was not verified nor accompanied by

an affidavit.7 Although he included paycheck stubs from TT Repair, Gregory had

once again changed jobs by the time the matter was under submission, and the

record is devoid of any income information whatsoever from Mission Tools. The

family court found that Gregory

                 voluntarily chose to work a job calling for overtime in
                 2019 and enjoyed the monetary benefit of that work.
                 [Gregory] did not deny that his decision, made shortly
                 before the hearing, to work less and earn less income was
                 a voluntary one. Although [Gregory] seeks equal time
                 with the child, no order has yet granted that request. The
                 child resides primarily with [Tricia]. [Gregory] could not
                 credibly demonstrate that his decision to work less was
                 the result of spending more time with the child. Quitting
                 a good job for one with less pay, without an immediate
                 justification, is the essence of voluntary
                 underemployment, and the Court declines to amend its
                 findings and conclusions imputing wages to [Gregory].

February 23, 2021, Order at 2-3, Record on appeal at 301-02.




7
    We note that Gregory’s motion to alter, amend, or vacate the family court’s order was verified.

                                                 -9-
             Based on our review of the record on appeal, we conclude there was

sufficient evidence to support the family court’s finding that Gregory was

voluntarily underemployed and thus, the finding is not clearly erroneous.

            Gregory’s second argument is, essentially, that there was sufficient

evidence to support a finding that Tricia is voluntarily underemployed and the

family court erred by failing to impute income to her. The family court found that

Tricia has worked the same job and the same work schedule that she did during the

marriage. Her 2019 income tax returns and paycheck stubs reflect this. We agree

with the family court that Gregory failed to present any evidence that additional

work hours are available for Tricia to work or that she refused to work any

additional hours. Accordingly, there was no error on the part of the family court in

not imputing income to Tricia.

            For his third argument, Gregory concedes that the effective date of

any modification of child support is within the sound discretion of the family court

(Giacalone v. Giacalone, 876 S.W.2d 616, 620 (Ky. App. 1994)), yet he contends

the family court abused its discretion in ordering his increased child support

payments retroactive to the date he filed the motion. He argues there was “no

overwhelming reason” to make the increase retroactive and that neither party

requested it. KRS 403.213(1) states:

             The Kentucky child support guidelines may be used by
             the parent, custodian, or agency substantially

                                        -10-
             contributing to the support of the child as the basis for
             periodic updates of child support obligations and for
             modification of child support orders for health care. The
             provisions of any decree respecting child support may be
             modified only as to installments accruing subsequent to
             the filing of the motion for modification and only upon a
             showing of a material change in circumstances that is
             substantial and continuing.

            We again point out that Gregory agreed the matter was ready for

submission once the family court received each of the parties’ financial documents.

If Gregory wished to submit evidence or arguments found outside of those

documents, including why he believed any modification should not be retroactive

to the date he filed the motion, he could have requested a full hearing. He did not.

The family court acted within its discretion when it made the date of modification

effective upon the date Gregory filed his motion, and we find no abuse thereof.

            Gregory’s final one-sentence argument is tied to his first two

arguments in that he believes his proportion of work-related childcare expenses

assigned by the family court is erroneous based on the improper calculation of the

parties’ respective income. Because we have held there was no error by the family

court regarding the determination of child support based upon the parties’

respective income, this issue is moot and the family court committed no error

thereon.

             For the foregoing reasons, the orders of the Jefferson Circuit Court,

Family Court Division, are affirmed.

                                        -11-
         ALL CONCUR.

BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

M. Thomas Underwood       Katherine A. Ford
Louisville, Kentucky      Louisville, Kentucky




                        -12-